EXHIBIT 21.0 SUBSIDIARIES OF THE COMPANY The following are the Company’s subsidiaries as of the close of the fiscal year ended June 30, 2011. All beneficial interests are wholly-owned, directly or indirectly, by the Company and are included in the Company’s consolidated financial statements. Name State or Jurisdiction of Organization Alarm Lock Systems, Inc. Delaware Marks USA I, LLC New York Continental Instruments, LLC New York Napco DR, S.A. Dominican Republic Napco Group Europe, Limited United Kingdom Napco Americas Cayman Islands Napco Gulf Security Group, LLC New York Napco Security Systems International, Inc. New York Napco/Alarm Lock Exportadora, S.A. Dominican Republic Napco/Alarm Lock Grupo Internacional, S.A. Dominican Republic
